Citation Nr: 0709812	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-24 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to increased initial rating in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD).  

2.  Entitlement to increased initial rating in excess of 20 
percent for service-connected diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1964 to 
March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision.   

The veteran had an informal conference with a Decision Review 
Officer at the RO in June 2005.  

As the claims on appeal involve requests for higher initial 
ratings following the grant of service connection, the Board 
has characterized those issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The Board notes that the October 2002 rating decision on 
appeal includes two unresolved issues; i.e., service 
connection for renal dysfunction and service connection for 
hypertension.  

The October 2002 rating decision deferred a decision on these 
claims until VA examinations could be administered, and a 
subsequent deferred rating decision in June 2005 once again 
deferred resolution because the examinations were not 
adequate.  

The issues of service connection for renal dysfunction and 
hypertension are accordingly hereby referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  From February 19, 2002, the service-connected PTSD has 
been productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  

3.  From July 9, 2001, the service-connected diabetes 
mellitus is not shown to require insulin, restricted diet, 
and regulation of the veteran's activities.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 70 
percent, but not more for the service-connected PTSD are met 
beginning on February 19, 2002.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2006).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & 
Supp. 206); 38 C.F.R. §§ 3.655, 4.7, 4.119 including 
Diagnostic Code 7913 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In September 2002, prior to the rating decision on appeal, 
the RO sent the veteran a letter advising him that in order 
to support a claim for higher evaluation for a service-
connected disability, the evidence must show that the 
disability had become worse; the veteran had an opportunity 
to respond prior to the issuance of the October 2002 rating 
decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the September 2002 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The September 2002 letter advised the veteran that VA is 
responsible for making reasonable efforts to get medical 
records, employment records, or records from other Federal 
Agencies. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased initial rating, and 
of the evidence of record.  The Board finds that he has 
accordingly been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  
  
Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since this is a "downstream" issue.  However, the 
Board finds that any arguable lack of pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the rating decision in October 
2002, which completed VA's notice requirements, the veteran 
was afforded an opportunity to present information and/or 
evidence pertinent to the appeal before issuance of the 
Statement of the Case (SOC) in June 2005.   

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards to the claims for increase of initial rating of 
service-connected PTSD and service-connected diabetes 
mellitus on appeal, the Board finds that this was 
accomplished in the June 2005 SOC, which suffices for 
Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, though 
this was not expressly done the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran was afforded an informal conference with a 
Decision Review Officer in June 2005.  Finally, the veteran 
was advised of his right to a hearing before the RO and/or 
before the Board, but he waived that right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased 
initial ratings for the service-connected disability of PTSD 
and service-connected diabetes mellitus.


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  


A.  Initial Evaluation of PTSD

The Board has accordingly considered the evidence of the 
severity of the veteran's symptoms since the February 19, 
2002, effective date of the grant of service connection.  

In February 2002 the veteran was seen at the Boston VA 
Medical Center (VAMC)       by a clinical psychologist for a 
screening for PTSD assessment.  The veteran reported that his 
sleep was very disrupted and that he would wake up in the 
middle of the night and only slept 4 to 5 hours a night.  

The veteran also reported disruptive, vivid nightmares a few 
times per year.  The veteran reported that he doesn't dream 
about combat but dreams of leeches and feels them on his 
skin.  The veteran reported not being able to swim in lakes 
because of fear of encountering leeches that he experienced 
in Vietnam.  

The veteran stated that he has no friends and did not 
tolerate people well.  The veteran reported being able to be 
friendly superficially but that he did not allow himself to 
get close to people.  The veteran reported having a very 
short fuse and could hold a grudge for life.  

The physician noted that the veteran had trouble working with 
people so he became self employed.  The veteran used to be a 
police officer but felt extremely uncomfortable carrying a 
gun.  

The physician noted that the veteran had two grown children 
from his first marriage and that he did not have a close 
relationship with them.  He did not shed a tear when his 
first wife was gunned down.  The physician recommended a PTSD 
evaluation.  

In June 2002 the veteran had a VA-contracted PTSD screening.  
The veteran reported not being himself for the past 8 to 10 
years and being unhappy most of the time.  The veteran stated 
that he had nightmares 6 to 8 times a year, a short temper, 
and social withdrawal.  The veteran reported having two 
particularly vivid nightmares; one of a sniper shooting him 
and he awoke in a cold sweat and the second nightmare was of 
him waking up feeling that he was covered in leeches.  After 
the nightmares he would fall back to sleep but then would 
wake every two hours.  

The veteran reported having trouble tolerating people and 
getting angry over small things.  The veteran reported an 
incident where he was in the mall parking lot when a cart hit 
the side of his car and he responded by picking up the cart 
and he threw it at the attendant, who he then realized was 
retarded.  The veteran expressed guilt for his behavior.  

The veteran stated that he would rather stay by himself and 
watch television then socialize.  The veteran would make 
excuses to avoid social events, especially ones with crowds.  
The veteran reported that he felt that he was going downhill.  

The veteran reported that he no longer enjoyed his job and 
was having difficulty with his attention span.  The veteran 
loved to hunt and fish but sold all of his guns. 

The physician stated that the veteran was capable of doing 
all activities of normal life.  The physician evaluated the 
veteran with a Global Assessment of Functioning (GAF) of 55.  

The veteran was seen by a psychologist and a psychology 
intern, for a six part assessment from May 2002 to July 2002 
at the National Center for PTSD at the Boston VAMC, the 
report was dated in August 2002.  The veteran reported that 
he was extremely socially isolated, which was a big change 
since returning from the military.  The veteran looked for 
excuses to not socialize with his friends who had regular 
reunions.  The veteran reported not allowing himself to 
become close to others and for building up a wall.  The 
veteran reported not having a relationship with his children 
since his divorce 10 years prior.  The veteran wanted to 
reconnect with his children but had not yet heard from them.  

The veteran stated that he did not go out or talk to other 
veterans.  The veteran reported increased irritability and 
anger.  The veteran stated that anger was his predominant 
emotion and he has been verbally and physically aggressive.  

The veteran reported a recent incident at the grocery store 
where someone in line behind him put their groceries down and 
he became enraged because he felt they were too close to his 
groceries.  The veteran reported that he almost knocked the 
other person's groceries off the counter but his wife stopped 
him from doing so.  

The veteran reported a second incident where in a parking lot 
someone dented his new car and he responded by becoming 
enraged and he picked up a grocery cart and threw it across 
the parking lot.  

The veteran reported that he would walk around the house and 
look out the window to check on the neighborhood when he was 
up in the middle of the night.  The veteran reported 
hypervigilance because he would look out the window of his 
house each night and would scan the street, he would 
regularly check his truck outside and his sister-in-law's car 
and he would double check all of the doors in the house.  

When the veteran could not sleep he would repeat the above 
mentioned patterns and would look out the window to double 
check the safety of the neighborhood.  The veteran reported 
being easily startled and the feeling of a heart attack would 
result.  

The veteran reported that he felt distant and cut off from 
others.  The veteran reported that he was emotionally numb 
and cut off from others.  The veteran stated that he did not 
feel emotions such as love and happiness only anger and 
jealously.  The veteran opened his own business so he could 
minimally deal with other people. The veteran also reported 
that he felt he had a foreshortened future and did not see 
the reason to save money because he did not know how long he 
would live. 

The veteran stated that in the month prior he became 
extremely upset about being reminded of his service in 
Vietnam.  The veteran stated that he was in the mall and 
entered the Army/Navy store where he purchased several items 
that were Vietnam related.  

When the veteran returned home he became so upset about the 
purchase of the items that he threw them in the wastebasket 
and refused his wife's offer to help return them to the 
store.  The veteran stated that this incident ruined his 
entire day and that in the evening he was able to emotionally 
recollect.  

The veteran reported a dream about leeches in Vietnam which 
caused him extreme distress.  The veteran woke up and rubbed 
his back against the wall in order to get them off.  

The veteran reported having to write everything down for fear 
that he will forget and that tasks such as reading for 
pleasure were extremely difficult.  The veteran also reported 
trouble concentrating at work.  

The examiner noted that the veteran had persistent avoidance 
of trauma or numbness of general response that was not 
present before Vietnam.  The examiner noted that the past 
Memorial Day was the first time the veteran did not visit his 
friend's grave.  Though he wavered about going he did not 
because he did not know how he would react and the avoidance 
caused moderate distress.  

The veteran also reported that he did not celebrate his 
birthday that year because it precedes the anniversary of the 
date he was wounded in Vietnam by a week.  

The examiner noted that the veteran was neatly dressed and 
groomed, his affect was typically context-appropriate, and 
his communication was coherent and logical.  The examiner 
noted that the veteran was cooperative and engaged and 
rapport was easily established but the veteran did display 
irritability at certain points when discussion was of 
traumatic incidents and specific questions regarding current 
symptamology.  The examiner noted that the veteran seemed 
extremely reluctant to talk about his traumatic experiences 
as well as about things that he buried for so long.  

The examiner evaluated the veteran with a GAF of 52.  

In October 2004 the veteran saw a psychiatrist at the Boston 
VAMC.  The psychiatrist noted that the veteran was less 
irritable and better able to not speak out, and had low 
energy.  The psychiatrist noted that the veteran had no 
nightmares in the past 6 weeks and was on Paxil.  

In May 2004 the veteran saw the same psychiatrist at the 
Boston VAMC.  The veteran reported that he recently yelled at 
someone at the grocery store for being rude to his wife and 
his wife sent him to the car.  The psychiatrist noted that 
the veteran was on 40 milligrams of Prozac.  

In June 2004 the veteran saw the same psychiatrist who then 
described the veteran as irritable, low energy, and 
anhedonia.  The veteran denied suicidal ideation but did 
report feeling hopeless at times.  The veteran reported being 
upset by the news and tried to limit his exposure.  The 
psychiatrist noted that he veteran was on 60 milligrams of 
Prozac, which would be increased to 80 milligrams.  

In January 2005 the veteran saw the same psychiatrist who 
noted that the veteran was less irritable, more relaxed, and 
was sleeping better.  The veteran had increased social 
activity with his wife.  The veteran reported an increase in 
hypervigilance of looking out the window once a Vietnamese 
family moved in across the street.  The psychiatrist noted 
that the veteran was on Paxil.  

In April 2005 the veteran was seen by the same psychiatrist.  
The veteran reported issues with the medication he was on and 
reported irritability and anhedonia.  The psychiatrist 
evaluated the veteran with a GAF of 42.  

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After a careful review of the veteran's treatment reports and 
his VA medical examination and comparing them to the criteria 
of the General Rating Formula, the Board finds that the 
veteran's manifestations from the February 19, 2002, 
effective date of the grant of service connection have more 
closely approximated the criteria for the application of a 
rating of 70 percent.  

As noted, the veteran has been seeking treatment for PTSD at 
the Boston VAMC.  His treatment notes show manifestations 
that fit squarely within the criteria for the 70 percent 
rating; i.e., occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

Many of the characteristic symptoms cited in the criteria are 
reported in the examinations, e.g. inability to maintain 
effective relationships, impaired impulse control, difficulty 
in adapting to stressful circumstances, social impairment 
with family relations, judgment, thinking and mood.  

However, none of the veteran's medical records described 
symptoms that produced  total occupational and social 
impairment within the criteria for the next higher, 100 
percent rating, i.e., gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The Board has considered the veteran's GAF scores in 
adjudicating this claim.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

The VA treatment reports assigned a GAF score of 55 in June 
2002, 52 in July 2002, and 42 in April 2005.  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

The GAF scores assigned are indicative of markedly different 
levels of severity.  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  

Accordingly, the Board accepts the service-connected 
disability picture more closely resembles the criteria for 
the 70 percent disability rating but not a higher 100 percent 
rating.  See 38 C.F.R. § 4.126(a).  

Given the facts in this case, the Board finds, after close 
examination of the veteran's clinic notes, VA examination, 
and his GAF scores, that from February 19, 2002, the service-
connected PTSD manifestations have most closely approximated 
the schedular criteria for the 70 percent rating, but not 
more.  


B.  Initial Evaluation for Diabetes Mellitus

The veteran's diabetes is evaluated under 38 C.F.R. § 4.119, 
Code 7913.  The rating criteria for DC 7913 are as follows.  

A rating of 10 percent may be assigned for diabetes when the 
diabetes mellitus is manageable by restricted diet only.  

A rating of 20 percent may be assigned for diabetes when 
insulin and a restricted diet is required, or an oral 
hypoglycemic agent and a restricted diet.  

A rating of 40 percent may be assigned for diabetes requiring 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities).  

A rating of 60 percent may be assigned for diabetes requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice-a-month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

A rating of 100 percent may be assigned for diabetes 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Per the rating criteria of DC 7913, compensable complications 
of diabetes are rated separately unless they are part of the 
criteria used to support a 100 percent evaluation, while 
noncompensable complications are considered part of the 
diabetic process.  See 38 C.F.R. § 4.120, DC 7913, Note (1).  

The Board has accordingly considered the evidence of the 
severity of the veteran's symptoms since the July 9, 2001, 
effective date of the grant of service connection.  

In May 2002 the veteran had a VA-contracted medical 
examination at Primary Care Center.  The veteran reported 
being diagnosed with diabetes two years prior.  The veteran 
also reported his blood sugar was above 140 and he was on 5 
milligrams of glipizide at dinner time.  The veteran reported 
the diabetes affected his activities because he felt tired 
all the time and had progressive loss of strength.  

The veteran reported that he was on a restricted diet, low 
salt and low sugar.  The veteran also reported occasional 
numbness and tingling in his hands and feet.  The veteran 
stated he urinates five to seven times during the night.  The 
veteran stated that his diabetes did not affect his skin, his 
heart or arteries but possibly his kidneys because he was 
weak, lethargic, and had hypertension.  

The veteran reported that his diabetes had not resulted in 
hospitalizations or fainting but just one episode of 
dizziness and sweating.  

The physician noted that the veteran had a diagnosis of 
diabetes mellitus that was supported subjectively and 
objectively.  

In October 2004, the veteran saw a psychiatrist at the Boston 
VAMC who noted that the veteran's blood sugar was elevated 
and that the veteran's medicine was increased.  

In February 2005 the veteran was seen at the Boston VAMC and 
his glipizide was increased to 10 milligrams.  

The Board accordingly finds that the veteran's diabetes 
mellitus most closely approximates the criteria for the 20 
percent disability rating since his diabetes is treated by an 
oral hypoglycemic agent and a restricted diet.  The veteran 
does not meet the criteria for a rating of 40 percent since 
his activities are not regulated and there is no avoidance of 
strenuous occupational and recreational activities.  

The veteran reported at his VA-contract medical examination 
that his diabetes was affecting his activities but careful 
review of the veteran's treatment reports did not show any 
evidence of regulation of activities.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998).  

For all the foregoing reasons, the Board finds the claim for 
a rating higher than 20 percent for service-connected 
diabetes mellitus must be denied.  



ORDER

An initial rating of 70 percent, but not higher, for the 
service-connected PTSD is granted from February 19, 2002, 
subject to the regulations controlling the award of VA 
monetary benefits.  

An increased initial rating in excess of 20 percent for the 
service-connected diabetes mellitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


